PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/622,594
Filing Date: 14 Jun 2017
Appellant(s): Malhotra et al.



__________________
Stephan J. Filipek
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 2, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 17, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Appellant’s arguments regarding the 35 USC 101 rejections that the claims are not abstract since, “the claimed process necessarily utilizes electronic components and is rooted in an electronic environment that is embodied by hardware devices[.]” (Arguments, pages 16-18; emphasis added by appellant), are acknowledged, however they are not persuasive.   Specifically, the claims only recite a gateway computer, originating payment services provider computer, and a secure communication channel in claims 17 and 21, and a payment network computer in claim 17.  These elements are recited at a high level of generality that amounts to no more than mere instructions to apply the exception using generic computer components.  The limitations of the claims do not require generic components to operate in an unconventional manner to achieve an improvement in computer functionality.  The claims do not purport to have an unconventional technological solution to a technological problem nor do they require generic components to operate in an unconventional manner to improve computer functionality.  Therefore, the claims are abstract.

Appellant’s arguments that the claims recite additional elements that integrate the exception into a practical application, stating that, “the gateway computer serves as a central switching platform between a payment switch/network (an ETF network) and a payment card network” (Arguments, pages 18-19) are acknowledged, however they are not persuasive.  Specifically, appellant’s arguments are not commensurate with the scope of the claims or the specification.  There are nothing within the claim language that recites using a gateway computer as a central switching platform.  Further, the specification only mentions this possibility once, “The gateway computer 306 may serve as a central switching platform that is the seat of the interrelated operations of the networks 308 and 310 and may work independently of the chosen protocol of the network participants[.]” (paragraph [0030] of the published specification).  This paragraph sets forth that it is something that is contemplated in only some of the embodiments and is not further elaborated on as a technological improvement or a practical application of the exception.  Therefore, the claims fail to integrate the exception into a practical application.

Appellant’s arguments that the claims provide significantly more and that the examiner failed to provide, “a citation to an express statement in the specification or a statement made during prosecution that demonstrates the well-understood, routine, conventional nature of additional elements” (Arguments, pages 19-22; emphasis added by appellant) are acknowledged, however they are not persuasive.  Specifically, appellant argues that the examiner has not met the burden of proof in accordance with 

For the above reasons, it is believed that the rejections should be sustained.

Lindsay Maguire
1/10/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
Conferees:
/Vincent Millin/
Appeal Practice Specialist

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.